Citation Nr: 1545724	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for costochondritis.

2.  Entitlement to an initial rating in excess of 10 percent for ganglion cyst, right wrist.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 videoconference hearing.  A copy of the transcript is associated with the file.

This matter was previously remanded by the Board in April 2015 for further evidentiary development.  The April 2015 remand also addressed the Veteran's service connection claims for hemorrhoids and bilateral pes planus.  Service connection for these conditions has since been granted in a July 2015 rating decision, awarding the full benefit sought on appeal.  As a result, these issues are no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's costochondritis has been manifested by chest pain, swelling, and flare-ups; incapacitating episodes or loss of function of the chest or ribs has not been shown.
2.  Throughout the entire period of the claim, manifestations of the Veteran's ganglion cyst of the right wrist include pain on movement and tenderness on palpation; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for a rating of 10 percent, but no higher, for costochondritis have been met.  38 U.S.C.A. § 1155  (West 2014); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5022, 5297 (2014).

2.  Throughout the entire appeal period, the criteria for a rating in excess of 10 percent, for ganglion cyst, right wrist, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5214, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in April 2015.  With respect to the issues on appeal, the Board instructed the RO to: (1) send notice to the Veteran requesting additional records and obtain any additional VA treatment records; (2) schedule the Veteran for VA medical examinations to determine the current severity of his right wrist and costochondritis; and (3) readjudicate the issues. 

VA sent the Veteran a May 2015 letter requesting any additional medical records.  Updated VA treatment records were obtained and associated with the claims file.  The Veteran was scheduled for and attended appropriate VA examinations in May 2015.  The issues were readjudciated in a July 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2012 rating decision on appeal, a March 2012 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37   (2008), this letter included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for both conditions on appeal was most recently afforded in May 2015.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent May 2015 examination does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of his ganglion cyst or costochondritis.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.   

III. Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509   (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  
IV. Costochondritis

The Veteran's costochondritis is currently rated as 0 percent disabling.  The RO granted service connection for costochondritis the September 2012 rating decision on appeal, and assigned the noncompensable rating, effective January 26, 2012, under Diagnostic Code 5299-5321.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99." 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Id.  The additional code is shown after a hyphen.  Id. 

The Board recognizes that in cases such as this, when rating a disability by analogy under a particular diagnostic code, the Board must explain why other diagnostic codes are not "reasonably analogous."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). "Costochondritis" is an "inflammation of the cartilaginous junction between a rib or ribs and the sternum."  Dorland's Illustrated Medical Dictionary 423 (32d ed. 2012). 

The RO determined that the disorder is most appropriately rated by analogy to Diagnostic Code 5321, which governs the muscle injuries for muscle group XXI: muscles of respiration: thoracic muscle group.  However, the Board finds that this disability may be more appropriately rated by analogy to Diagnostic Code 5021, which governs myositis, or Diagnostic Code 5022, which governs periostitis.  See Dorland's Illustrating Medical Dictionary 1244, 1437 (31st ed. 2007) (defining "myositis" as "inflammation of a voluntary muscle" and defining "periostitis" as "inflammation of the periostium . . . , marked by tenderness and swelling of the bone and an aching pain").  These latter two conditions are rated pursuant to Diagnostic Code 5003.  Having found Diagnostic Codes 5021 and 5022 also analogous, the Board must now determine the appropriate schedular rating using the Rating Schedule.

Under Diagnostic Code 5321, the code under which the Veteran is currently rated, a 0 percent evaluation is assigned for a slight muscle disability of Group XXI (muscles of respiration); a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  Id.  

The severity of a muscle disability is evaluated pursuant to 38 C.F.R. § 4.56 according to the type of injury, history and complaint, and objective findings. 

A slight muscle disability is characterized by a simple wound of muscle without debridement or infection.  The history is of a superficial wound in service with brief treatment and return to duty.  Healing was with good functional results.  There are no cardinal signs and symptoms of muscle disability.  Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Id.  

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings consisted of entrance and exit scars, small or linear, indicating a short track of the missile through muscle tissue.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue as compared to the sound side.  Id. 

A moderately severe disability of the muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  The history shows hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id. 

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.   There is a history showing hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track. Palpation shows loss of deep fascia of muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

In applying these ratings, a through and through injury with muscle damage shall be evaluated as no less than a moderate muscle injury to the group of muscles damaged.  38 C.F.R. § 4.56(b).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

Under Diagnostic Codes 5021 (Myositis) or 5022 (Periostitis), these diseases will be rated on limitation of motion of affected parts as degenerative arthritis, which is rated under Diagnostic Code 5003.  Id.  Under Diagnostic Codes 5003, arthritis is rated on the basis of limitation of motion of the affected part.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. When, however, the limitation of motion of the specific joint(s) involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion-to be combined, not added, under Diagnostic Code 5003.  Id. The Board notes that, according to Note (2) of Diagnostic Code 5003, the additional provisions of Diagnostic Code 5003 that authorize 10 and 20 percent based on X-ray findings "will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive."  Id. (emphasis added).  Notwithstanding, these additional provisions authorize a 20 percent rating when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

After carefully reviewing the evidence of record, the Board determines that the criteria for a 10 percent rating under Diagnostic Code 5003 for the entire period on appeal has been met. 

At the Veteran's April 2012 VA examination, the examiner noted that the Veteran had a non-penetrating muscle injury, resulting in pain on pressure over the middle of the sternum.  The examiner noted that costochondritis was diagnosed in service and the Veteran has used NSAIDs (nonsteroidal anti-inflammatory drugs) as needed.  There was no muscle atrophy.  Additional pertinent physical findings noted that the Veteran can reproduce pain in mid-sternum area by bringing his arms together.  The Veteran denied pain in muscles, noted that he can't play sports due to chest pain, and that he worries that his pain may be from his heart.  He experiences pain from pushing, pulling, and lifting.  Examination reveals pain on pressure over costochondral joints in the sternum.  The Veteran had 5/5 strength in his arms.  There were no reported or documented symptoms consistent with greater than a slight muscle disability under diagnostic code 5321.  Accordingly, there were no cardinal signs and symptoms of muscle disability.  

At the Veteran's May 2015 VA examination, the Veteran reported pain occurring about once every 2-3 weeks.  During non-flare ups the pain was between1-2 out of 10 at the chest wall, and during flare ups pain was between 8-9 out of 10.  The Veteran had not received any surgical treatment for the condition and performed no self-care, as he did not like to take medications.  The Veteran's condition did not required the use of corticosteroids, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Additional pertinent physical findings included reproducible chest wall tenderness at CCJ on the right sternum at the third rib.  There was no edema, but a distinct step off at the CCJ.  The examiner noted that October 2012 chest x-rays were normal.  A thoracic spine radiograph performed at the examination revealed no abnormalities.  

Applicable VA treatment records were reviewed, and documented symptoms consistent with those noted at the Veteran's VA examinations.  As treatment records are consistent with the examinations, and the dictation of such symptoms would be duplicative, the Board will not further document them.

Throughout the appeal period, the Veteran has repeatedly sought treatment for and complained of recurrent costochondritis, manifested by chest pain.  The Board finds that this evidence meets the criteria for non-compensable limitation of motion accompanied by objectively confirmed symptoms of swelling and painful motion, and, therefore, is consistent with the criteria for a 10 percent rating under Diagnostic Code 5003.  Accordingly, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 5003 have been more nearly approximated throughout the appellate period. 

The next pertinent inquiry is whether, throughout the entire appellate period, the Veteran's symptoms have more nearly approximated the criteria for the next higher, 20 percent rating.  After carefully reviewing the evidence of record, the Board finds that they do not.  Turning first to the code under which the Veteran is currently rated, Diagnostic Code 5321 authorizes ratings of 20 percent for severe or moderately severe muscle injury.  A higher rating is not warranted under this provision because the medical evidence clearly does not document a severe or moderately severe muscle injury.  There is no history of a by a through and through or deep penetrating wound of any kind.  Accordingly, this code cannot provide the basis for a higher rating. 

The Board has also considered whether a 20 percent rating under Diagnostic Code 5003 may be warranted.  As an initial matter, Note (2) of Diagnostic Code 5003 provides that the provisions that authorize 10 and 20 percent based on X-ray findings "will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive," so these provisions would not apply to the analogous Diagnostic Codes of 5021 and 5022.  In any event, the Board recognizes that this disability is being rated by analogy and, therefore, some flexibility is given to be given the rating criteria.  However, even if those provisions are applied and it can be said that the Veteran's costochondritis involves two or more major joints or two or more minor joint groups, a 20 percent rating still would not be more nearly approximated under Diagnostic Code 5003 because occasional incapacitating exacerbations has not been sufficiently demonstrated. 

The Board acknowledges that the Veteran describes periods of flare-ups.  However, it cannot be stated that these are "incapacitating" in nature.  For example, during the April 2012 VA examination, the Veteran's complained of symptoms particularly worse when pushing, pulling, lifting, or playing sports.  However, there is no evidence of incapacitating flare ups.  To the extent that the Veteran describes flare-ups or periods when his chest pain is exacerbated by certain actions and  movements, the Board notes that he is competent to describe these symptoms as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994).  However, the Board finds no evidence of any flare ups being incapacitating, to include statements issued by the Veteran. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and whether a higher rating may be warranted for loss of function of the chest/ribs. In this regard, rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34   (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40. 

After carefully reviewing the evidence, a higher rating is not warranted in light of the DeLuca or Mitchell criteria.  As explained above, the Veteran has described chest pain, swelling, and periods of flare-ups during some activities. Notwithstanding these complaints, there is no evidence of decreased range of motion resulting from the Veteran's condition.  Therefore, even considering all of these additional factors that may affect range of motion-the pain, swelling, and flare-ups-his disability has not more nearly approximate the criteria for a higher rating for any loss of range of motion of the chest or ribs.  See 38 C.F.R. §§ 4.40; 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Thus, throughout the entire appeal period, the Veteran's symptoms are consistent with a 10 percent evaluation under diagnostic code 5003, but no higher.  The Veteran's symptoms have not more nearly approximated the criteria for a 20 percent rating under any of the potentially applicable rating criteria, including Diagnostic Codes 5003, 5021, 5022, 5297, 5321. 38 C.F.R. § 4.71a.

IV.  Right Wrist

The Veteran's ganglion cyst of the right wrist is currently rated as 10 percent disabling.  The RO granted service connection for the condition in the September 2012 rating decision on appeal, and assigned the 10 percent rating, effective January 26, 2012, under Diagnostic Code 5015-5215.  Diagnostic Code 5015 pertains to benign new bone growths.  It more broadly provides that benign bone growths are to be rated based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  As a result, the RO rated the Veteran's ganglion cyst of the right wrist under Diagnostic Code 5215, for limitation of motion of the wrist.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5215, relating to limitation of motion, and Diagnostic Code 5214, relating to ankylosis.  The Veteran's service-connected right wrist disability has been assigned a 10 percent rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a , Diagnostic Code 5215, based on painful motion.  Pursuant to Diagnostic Code 5215, 10 percent disability rating is warranted if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5215.  This is the maximum schedular rating for limitation of motion of the wrist under this diagnostic code.  A higher disability rating is warranted if there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

The Rating Schedule provides guidance by defining full range of motion of the wrist as 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmer flexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71a, Plate I. 

As a preliminary matter, medical records document that the Veteran is right hand dominant.

During the Veteran's April 2012 VA examination, the examiner noted that the ganglion cyst is painful with touch and with wrist movement.  It was noted as limited his wrist movement.  The Veteran did not report any flareups impacting the function of the wrist.  Range of motion findings were as follows: palmar flexion 80 degrees of greater with no objective evidence of painful motion and dorsiflexion 70 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, and there was no additional limitation of motion.  The examiner did report functional loss and/or impairment due to pain on movement.  The Veteran had localized tenderness or pain on palpation of the right wrist.  Muscle testing was normal.  The Veteran did not have ankylosis.  The Veteran did not have a total wrist joint replacement.  The Veteran did undergo surgery in January 2007 to remove the ganglion cyst.  No residuals were noted.  The examiner noted that the Veteran's wrist condition did not impact his ability to work.

At the Veteran's May 2015 VA examination, the Veteran reported using a nighttime splint to reduce swelling.  He reported a pins and needles sensation of the skin distal to the scar, which sometimes radiates up to the elbow on the medial side.  He reported flareups of the condition, specifically after repetitive movement.  Most days there was some discomfort at the site and distal forearm and wrist.  The examiner noted functional loss and impairment of the right wrist, regardless of repetitive use, due to weakness and swelling of the cyst due to repetitive activities.  Range of motion testing was normal in all directions, including palmar flexion 80 degrees, dorsiflexion 75 degrees, ulnar deviation 45 degrees, and radial deviation 20 degrees.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing, and functional ability was not impaired as a result due to pain, weakness, fatigability, or incoordination.  There was objective evidence of localized tenderness or pain on palpation, specifically, it was tender over dorsal aspect of distal forearm at the site of the healed surgical scar.  There was no objective evidence of crepitus.  The examiner noted that the examination was performed during a flareup, however, the Veteran's functional ability was not significantly limited by pain, weakness, fatigability, or incoordination.  Muscle strength was normal.  There was no ankylosis or additional pertinent physical findings.  

Based on the foregoing, the Board finds that the limitation of motion caused by the Veteran's right wrist disability does not warrant a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca v. Brown, 8 Vet. App. 202 -206 (1995).  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40  and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85   (1997).  As the Veteran's service-connected right wrist disability has been assigned the maximum rating under Diagnostic Code 5215, an increased rating based on functional loss is not available.  Furthermore, the 10 percent disability rating already assigned to the Veteran's service-connected right wrist disability is based entirely on the Veteran's complaints of pain, weakness, and additional functional loss, as range of motion testing did not meet the minimum criteria for a compensable rating based in limitation of motion.

The Board has also considered whether a higher disability rating is warranted on the basis of ankylosis under Diagnostic Code 5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  However, the evidence of record does not show ankylosis of the wrist. Thus, a higher disability rating is not warranted under Diagnostic Code 5214.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected right wrist disability a rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


V. Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27. Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for either disability that the available schedular evaluations for the service-connected right wrist or costochondritis are inadequate. A comparison between the level of severity and symptomatology of the Veteran's symptoms of each disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's service-connected right wrist disability is evaluated as a musculoskeletal disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by right wrist disability.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Similarly, the criteria of Diagnostic Code 5021, which the Board has determined best evaluates the Veteran's costochondritis, appropriately contemplates the level of occupational and social impairment.  These criteria include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

Entitlement to an initial rating in excess of 10 percent for ganglion cyst, right wrist is denied.

Entitlement to an initial rating of 10 percent for costochondritis, but no higher, is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


